Case 2:16-cv-06599-JGB-FFM Document 90-10 Filed 08/31/20 Page 1 of 2 Page ID
                                 #:1197




                         Exhibit H
Case 2:16-cv-06599-JGB-FFM Document 90-10 Filed 08/31/20 Page 2 of 2 Page ID
                                 #:1198

 From:               Michael Manning
 To:                 Carrie Strand; Joe Manning; Tristan Jankowski; ehill@browngold.com; jweber@browngold.com
 Cc:                 Greg Hurley; Brad Leimkuhler; Stacy Dominguez; Greg Care
 Subject:            RE: Robles v. Domino"s Pizza LLC Re Meet and Confer on Plaintiff"s Deficient Discovery Responses
 Date:               Thursday, August 20, 2020 3:32:35 PM


 Hi Brad,

 We are reviewing the letter referenced below and will be available in the next couple of days to
 discuss. In the meantime, with regard to the deposition of plaintiff, we are generally available any
 day beginning 9/2 through and including 9/18 with the exception of 9/10 and 9/15. Are there dates
 in that time frame that work for you?

 Thanks




 From: Carrie Strand <CStrand@sheppardmullin.com>
 Sent: Monday, August 10, 2020 4:20 PM
 To: Joe Manning <jmanning@manninglawoffice.com>; Michael Manning
 <mike@manninglawoffice.com>; Tristan Jankowski <tristanj@manninglawoffice.com>;
 ehill@browngold.com; jweber@browngold.com
 Cc: Greg Hurley <GHurley@sheppardmullin.com>; Brad Leimkuhler
 <BLeimkuhler@sheppardmullin.com>; Stacy Dominguez <SDominguez@sheppardmullin.com>
 Subject: Robles v. Domino's Pizza LLC Re Meet and Confer on Plaintiff's Deficient Discovery
 Responses

 Dear Counsel

 Please find attached Defendant’s letter Re Meet and Confer. Hard copy to follow via U.S. Post.

 Should you require anything further please contact me. Thank you very much.

 Carrie Strand | Paralegal
 +1 714-424-8220 | direct
 CStrand@sheppardmullin.com


 SheppardMullin
 650 Town Center Drive, 10th Floor
 Costa Mesa, CA 92626-1993
 +1 714-513-5100 | main
 www.sheppardmullin.com

 Attention: This message is sent by a law firm and may contain information that is privileged or
 confidential. If you received this transmission in error, please notify the sender by reply e-mail and
 delete the message and any attachments.
